DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/2021.
Applicant’s election without traverse of claims 1-10 in the reply filed on 02/25/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 1 recites the limitation "the uncondensed portion" in page 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3, 6, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20070012184, hereinafter referred to as US’184.

receiving fuel from a source of fuel in a gaseous phase (fuel partially vaporized in 31; [0085]); 
condensing the fuel in the gaseous phase in a fuel condenser to convert at least a portion of the fuel into a liquid phase (fuel condenser would be educator 35 as the vapor/permeate stream 34 is condensed in it; [0085]); 
delivering the fuel in the liquid phase directly to a reformer (condensed stream is sent to separator 41; [0085]); and 
returning the uncondensed portion of the fuel in the gaseous phase to the source of fuel to inert the source of fuel (separate 41 separates the stream into a vapor permeate stream 44 which is sent back to the fuel tank that leads to 31 in which the fuel is partially vaporized; [0085]).
Referring to claim 3, US’184 teaches in figure 2 receiving a cooling fluid from a source of cooling media at the fuel condenser (condensed by mixing with condensed recycle stream 38, the condensed stream is also cooled by 57; [0085]).
Referring to claim 6, US’184 teaches in figure 2 receiving the fuel in the liquid phase by a fuel collector, and directing, by the fuel collector, the 
Referring to claim 7, US’184 teaches in figure 2 the condensing the fuel in the gaseous phase in the fuel condenser further comprises: receiving a cooling fluid from a source of cooling media fluidly coupled to the fuel condenser (condensed by mixing with condensed recycle stream 38, the condensed stream is also cooled by 57; [0085]).
Referring to claim 9, US’184 teaches in figure 2 the source of cooling media is a refrigerant (heat exchanger 57 cools 36, so the cooling element would be considered a refrigerant here).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776